Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This correspondence is responsive to the continuation application filed January 18, 2022 and the preliminary amendments filed September 19, 2022.
Claims 1-27 were originally filed.
Claims 13-20 and 27 were canceled.
Claims 28-36 were added.
Claims 1 and 21-24 have been amended.
Claims 2-12 and 24-26 are in their original presentation.
Claims 1-12, 21-26, and 28-36 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 21-26, and 28-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claim(s) recite(s) subject matter within a statutory category as machines (claims 1 and 32), which are recited as systems that performs the steps and/or functions of: receiving terms from a user, generating a search from the terms, querying the database to identity candidate human drug information, analyzing the candidate human drug information to identify animal data relating to the human drug information, and displaying at least one source of the identified animal data to the user. 
The steps of analyzing the candidate human drug information to identify animal data relating to the human drug information, generating a first search query from the search terms and querying the first database to identify candidate human drug information based on the first search query, and ranking the identified animal data based on at least one source of the identified animal data relating to the human drug information, as drafted in the independent claims, under the broadest reasonable interpretation, includes a mental process. 
The dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the independent claims (such as claims 3, 8, 11, and 15, 17 and 18), adding insignificant extra solution activity to the judicial exception (such as claims 2, 5, 7), adds another facet to the abstract idea (such as claim 4), uses a computer to perform an abstract idea (such as claims 9-10, 12, 14, 16 and 20) and generally link the use of the judicial exception to a particular technological environment or field of use (claims 6 and 19). The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
Generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h) 
Such as a first database of indexed human medical information.
Adding insignificant extra solution activity to the judicial exception, see MPEP 2106.05(g)
Such as receiving search terms from a user comprising drug or medical indication data and generating a custom database including the identified candidate human drug information from the results of the query, which are examples of mere data gathering; 
Displaying at least one source of the identified animal data to the user, wherein the displaying of the at least one source to the user is ordered by the ranking, is an example of necessary data outputting because it is merely reciting outputting the results of the analysis and ranking; and
The at least one source comprising patent information, and the ranking of the identified animal data is based in part on patent term from the patient information, which are examples of selecting by type or source the data to be manipulated.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than
Generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h) 
Such as a first database of indexed human medical information.
Adding insignificant extra solution activity to the judicial exception, see MPEP 2106.05(g)
Such as receiving search terms from a user comprising drug or medical indication data and generating a custom database including the identified candidate human drug information from the results of the query, which are examples of mere data gathering; 
Displaying at least one source of the identified animal data to the user, wherein the displaying of the at least one source to the user is ordered by the ranking, is an example of necessary data outputting because it is merely reciting outputting the results of the analysis and ranking; and
The at least one source comprising patent information, and the ranking of the identified animal data is based in part on patent term from the patient information, which are examples of selecting by type or source the data to be manipulated.
This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d) (II) indicates that receiving and/or transmitting data over a network (receiving search terms from a user), storing or retrieving data from a memory or electronic recordkeeping (generating a custom database), and performing repetitive calculations (ranking the results based on some type of data, such as a patent term from the patent information). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.

The dependent claims recite additional subject matter which does not amount to significantly more than the judicial exception. As discussed above with the discussion of the integration of the abstract idea into a practical application, the additional elements presented by the dependent claims amount to no more than further narrowing or defining the abstract idea embodied in the independent claims (such as claims 3, 8, and 11), adding insignificant extra solution activity to the judicial exception (such as claims 2, 5, 7, and 21-25), adds another facet to the abstract idea (such as claims 4 and 26-27), uses a computer to perform an abstract idea (such as claims 9-10, and 12) and generally link the use of the judicial exception to a particular technological environment or field of use (claim 6).
Claims 33-36 are system claims dependent from claim 32 that recite limitations that are the same or substantially similar to the limitations of claims 2-6 (claim 34 corresponds to limitations in both claims 3 and 4; claims 33, 35, and 36 correspond to claims 2, 5, and 6, respectively). Therefore, claims 33-36 are rejected under 101 for the same reasons as claims 2-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-12, 21-24, 26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US PG Pub. 2005/0060305) in view of Hyde (US PG Pub. 2013/0138478).

Claim 1
	Regarding claim 1, Hopkins teaches
An electronic system for discovering and ranking potential veterinary medicines, comprising:
Par. [0067], “The above approach for pharmaceutical investigations may be implemented in the form of a method, a system, a computer program and/or a computer program product.”
See par. [0056] which describes the system’s ability to rank the returned search results.
See also Abstract
A first database comprising indexed human medical information
Par. [0124], “FIG. 7 illustrates the architecture of a system 700 supporting the pharmacological matrix in accordance with one embodiment of the invention. System 700 includes a database 750 of literature relating to pharmaceuticals, medicine, biology, medicinal chemistry, and so on. Note that database 750 may be provided as a relational database, such as Oracle 9i, an object-oriented database, such as Objectivity, a document management system, such as Documentum, a file system (as for UNIX or Windows), or through any other appropriate implementation.”
A processor configured to execute instructions that perform a method comprising:
Par. [0067], “Note that program instructions for implementing the invention are typically provided on some fixed, non-volatile storage such as a hard disk or flash memory, and loaded for use into random access memory (RAM) for execution by a system processor.”
Receiving search terms from a user comprising drug or medical indication data
Par. [0028], “In one embodiment, an information item is linked to an entity by performing a textual search of the information item for the name of the entity. Typically the information items represent entries in a literature database of pharmaceutical, biological and medical research papers. The information items may incorporate the whole text of the papers, or perhaps just their abstracts, potentially with other bibliographic details.”
See also par. [0147], which describes an embodiment of the system that can receive search terms, generate a query, and query the database in systems “that require predefined search terms (e.g., certain keywords)”.
Generating a first search query from the search terms
Fig. 11; Par. [0029], “As previously indicated, there is frequently a range of terminology that can be used with any given entity, as represented by the set of synonyms for the entity. Accordingly, in one embodiment, an information item may also be linked to an entity by performing a textual search of the information items for the synonyms (as well as the name) associated with the entity. The use of synonyms in this manner is found to significantly enhance the power of the approach described herein.”
Querying the first database to identify candidate human drug information based on the first search query
Par. [0030], “Another embodiment of the invention provides a method of computer-assisted pharmaceutical investigation using a pharmaceutical knowledge base containing multiple information items. A computer system can be used to store a first set of named entities corresponding to one axis and a second set of named entities corresponding to another axis. The axes are selected from a disease axis, a target axis, and a drug compound axis. Each entity incorporates a set of synonyms for the entity name. The information items can then be searched for any linkage between a specified entity on a first axis and each of the set of entities on a second axis, where a linkage is potentially indicative of a pharmaceutical connection between the entities concerned.”
Generating a custom database including the identified candidate human drug information from results of the querying
Par. [0027], “Thus an information item (typically a research paper or such-like) is assigned a location in the multi-dimensional coordinate space by identifying a link between the information item and two or more entities. The position of the linked entities on their associated axes determines the location of the information item in the coordinate space. Turning this around, the existence of the information item can be regarded as providing evidence of some linkage between the entities concerned.”
Organizing information by constructing the linkages based on identified relationships between the information items and the entities found within through queries is generating a custom database that includes the identified candidate human drug information from the results of the querying.
Analyzing the candidate human drug information to identify animal data relating to the human drug information
Par. [0088], “FIG. 19 depicts the result of searching information items in a text database for the target mentioned in FIG. 17 against a range of diseases”
Par. [0095], “FIG. 1 illustrates a three dimensional co-ordinate space in which a first axis represents disease (D), a second axis represents target (T), and a third axis represents compound or drug (C). In this context, a disease can be viewed as any deleterious or unwanted condition, symptom or indication affecting a patient (be that human or animal in the veterinary context), in which the outcome of that condition may be able to be modulated by some known or hypothetical agent against a specific target.”
This shows that the comparisons can use the variables, disease (D), target (T), and drug (C).
Par. [0014], “One aspect of the new drug discovery strategy is schematically illustrated in FIGS. 5A and 5B. Looking first at FIG. 5A, this represents the target/compound plane of the matrix. In particular, FIG. 5A depicts a target T1, which allows us to define a corresponding line A1, and a compound C1, which allows us to define a corresponding line A2. The intersection of lines A1 and A2 is represented in FIG. 5A by vector I3=(T1, C1). Note that the discovery of the relationship between target T1 and compound C1 (as denoted by vector I3) may be the result of new research. However, more frequently, this relationship may be known already, based on previous research, typically in relation to a drug compound that is already on the market or undergoing pre-market testing. In other words, the biochemical research that vector I3 represents will frequently have been performed already. Note that knowledge of point I3 allows us to draw line B in FIG. 3 (parallel to the disease axis and through point I3).”
Par. [0251], “The pharmaceutical investigations described above have been mainly presented in the context of human medical applications, but can also be applied to veterinary medicine. In this case, appropriate other sources of information can be utilised for defining the axes of the Pharmamatrix system, and also for the providing the database(s) of information items to search. One particular benefit of being able to handle both human and veterinary medicine is the ability to discover linkages between human diseases and animal diseases, for example by searching with human diseases on one axis and animal diseases on another. This may be especially significant in terms of certain infectious diseases (such as BSE in cows and CJD in humans).”
If the process for matching drugs and diseases in humans described in Hopkins (see par. [0108]-[0118]) is applied to animals, as suggested in par. [0095] and [0251], a set of human data can be used to search for animal data.
Ranking the identified animal data based on at least one source of the identified animal data relating to the human drug information
Par. [0027], “Thus an information item (typically a research paper or such-like) is assigned a location in the multi-dimensional coordinate space by identifying a link between the information item and two or more entities. The position of the linked entities on their associated axes determines the location of the information item in the coordinate space. Turning this around, the existence of the information item can be regarded as providing evidence of some linkage between the entities concerned.”
Par. [0056], “The search results are generally presented as an ordered listing of the values of B for which the generated queries provided evidence in support of the candidate hypothesis. Usually, the listing is ordered according to the number of information items that support the candidate hypothesis, this being some indication of the amount of evidence to back up the relevant hypothesis. Results may also be ranked (and/or filtered) using semantic algorithms, which typically generate and rank correlations between terms.”
The ranking can be done according to the number of items that support the hypothesis.
The linkages between two entities in one information item can be regarded as evidence of a link between the two entities. 
Therefore, ranking the results based on the number of information items showing a link between the two entities can be used to rank the results based on the one or more sources of one entity relating to another entity. 
Displaying, on a graphical display, at least one source of the identified data relating to the human drug information to the user, wherein the at least one source comprises patent information, and the identified animal data being ranked
Par. [0032], “In one embodiment, the output from the searching is presented as a (text-based) listing of the entities on the second axis. The listing may omit entities on the second axis that do not have any linkage to the specified entity of the first axis, in other words, those entities for which no connecting information items were located. Typically, the entities on the second axis are ordered in the listing according to the number of information items for which there is a linkage between the specified entity and the entity on the second axis. Thus if there are many information items linking an entity on the second axis to the specified entity on the first axis, this is suggestive of a strong connection, and so may be presented near the top of the listing.”
Par. [0056], “Results may also be ranked (and/or filtered) using semantic algorithms, which typically generate and rank correlations between terms.”
See par. [0239], “It will be appreciated that output in the current implementation, such as shown in FIG. 14 or 15, is largely list-based, rather than graphical (as per FIGS. 1-6). The list-based approach is especially convenient for several reasons, including the large number of data points and the generally textual nature of the underlying data.”
A text-based listing is still on a graphical display. The use of “text-based” in Hopkins is to distinguish a listing of the identified entities from a display of the different axes of the graphs used in the comparison.
The ranking being based in part on patent data
Par. [0218], “As previously discussed, FIG. 14 represents a filtered view of FIG. 13, in that FIG. 14 only includes compounds for which a marketed drug is available. There are many possible criteria for performing such filtering, including:”
Par. [0223], “(e) patent situation (including status and ownership of any relevant patents).”
However, Hopkins does not explicitly teach
The at least one source of the identified data being displayed on the graphical display being animal data
The ranking of the identified animal data being based in part on patent term from the patent information
Hopkins teaches
The at least one source of the identified data being displayed on the graphical display being animal data
Par. [0251], “The pharmaceutical investigations described above have been mainly presented in the context of human medical applications, but can also be applied to veterinary medicine. In this case, appropriate other sources of information can be utilised for defining the axes of the Pharmamatrix system, and also for the providing the database(s) of information items to search. One particular benefit of being able to handle both human and veterinary medicine is the ability to discover linkages between human diseases and animal diseases, for example by searching with human diseases on one axis and animal diseases on another. This may be especially significant in terms of certain infectious diseases (such as BSE in cows and CJD in humans).”
Par. [0084], “FIG. 15 presents a listing of information items corresponding to one of the lines of search results in FIG. 14”
If the system is able to analyze data between human and veterinary data, as described in par. [0251], querying a database using a query generated from input human data would return a result that is the linked animal data. Therefore, displaying the results would include displaying the animal data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins the ability to display animal data results based on comparisons performed between human data and animal data, as taught by Hopkins, because it allows the system to analyze and discover linkages between human diseases and animal diseases (see Hopkins, par. [0251]).
Hyde teaches
The ranking of the identified animal data being based in part on patent term from the patent information
Par. [0051], “By anticipating the logical progression of drug development, the Innovation Engine provides a framework for which to benchmark commercial drug development. In addition, by following scientific trends through grants issued, publications, patents, and people, the nuance of "discovery" can be projected and trends can be identified at early stages. To this end, at 253, Scoring Engine 110 may be configured to specifically identify and predict scientific trends by assigning a "Score" to, for example, each molecule, key opinion leader, commercial entity, and/or disease pathway.”
Par. [0057], “In some embodiments, one or more of the following variables may be used: The following are the specific variables considered by Scoring Engine 110”
Par. [0154]-[0160] lists different variables that can be used in the scoring engine under the category “Patent Characteristics” that are related to the patent term.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins the ability to rank the information based in part on patent term data, as taught by Hyde, because patent term data indicates the amount of time remaining on the original inventor’s right to exclude for that patent, which can affect the value of using the drug based on either how long the patent rights holder has remaining or the costs associated with licensing a patent from the patent rights holder (see Hyde, par. [0026], [0214]). 

Claim 2
	Regarding claim 2, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
Querying the first database to identify candidate human drug information comprises querying a database of human gene information and animal gene information
Par. [0062], “Compounds that may be useful medicaments for the treatment of a disease may be identified by the systematic analysis of known compounds (as defined in databases such as the British National Formulary, the Investigational Drugs Database, or a proprietary database of biologically modulating agents). Likewise, targets that may be useful in identifying medicaments for the treatment of a disease may be identified by the systematic analysis of known targets. Potential targets include all the gene and protein products expressed from an organism's genome, gene transcript products such as RNA, and DNA itself in order to modulate gene expression or function. Such analysis is greatly enhanced by using synonyms of the compounds or targets concerned.”
Par. [0063], “Similar forms of analysis can also be used to identify new combinations of medicaments for therapeutic purposes, and also to identify new biomarkers and surrogate markers (whether biochemical, metabolic, protein, genetic, physiological, phenotypic or technological) to aid drug discovery, clinical diagnostics and/or patient profiling to identified indication(s).”

Claim 3
	Regarding claim 3, the combination of Hopkins and Hyde teaches all the limitations of claim 2. Hopkins further teaches
Analyzing the candidate human drug information to identify animal data relating to the human drug information comprises comparing the human gene information to the animal gene information
Par. [0099], “Accordingly this inner loop might only be performed once, with the results then being manipulated as appropriate to precompute both searches by disease (as in FIG. 13) and also searches by target (as in FIG. 19).”
This search is done by a comparison of targets for the medication. As described in par. [0062]-[0066] and in the rejection of claim 2, a target can be genetic information. A search by target would be a search by genetic information.
Par. [0251], “The pharmaceutical investigations described above have been mainly presented in the context of human medical applications, but can also be applied to veterinary medicine. In this case, appropriate other sources of information can be utilised for defining the axes of the Pharmamatrix system, and also for the providing the database(s) of information items to search. One particular benefit of being able to handle both human and veterinary medicine is the ability to discover linkages between human diseases and animal diseases, for example by searching with human diseases on one axis and animal diseases on another. This may be especially significant in terms of certain infectious diseases (such as BSE in cows and CJD in humans).”

Claim 4
	Regarding claim 4, the combination of Hopkins and Hyde teaches all the limitations of claim 3. Hopkins further teaches
The processor being further configured to compare a gene sequence of interest to a reference human gene sequence
Par. [0064], “Such analysis can therefore be regarded from one perspective as a form of virtual throughput screening, for example to identify medicaments for therapeutic purposes, or to identify targets that bind existing medicaments, drugs or biologically active compounds. Such screening can be used to systematically and comprehensively calculate all potential scientific hypotheses relevant to drug discovery and to search various data sources for evidence to support the generated hypotheses. The comprehensive nature of such screening is feasible since the total number of drug discovery hypotheses is limited by number of known genes found in the human genome (for example the .about.25000 protein expression genes in the human genome), although this is also expandable to include the genomes of known pathogenic organisms, such as viruses and bacteria, and the total number of recognised human diseases (for example those listed in disease dictionaries).”

Claim 5
	Regarding claim 5, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
The processor being further configured to retrieve metadata for the at least one source, wherein displaying the at least one source comprises displaying a source annotated with metadata
Par. [0179], “The entry for each information item in FIG. 15 has three icons to the right. The third icon is used to access the full text of the information item in question, typically from a web-based publisher. Selecting the first icon brings up just the abstract and bibliographic details for the information item (with the relevant search terms highlighted). This situation is illustrated in FIG. 16 for one particular article concerning the possible use of ketotifen for the treatment of malaria, where the abstract is displayed overlaid upon the screen of FIG. 15.”
Par. [0184], “Hitting the Search Pharmamatrix button in FIG. 17 then leads to the target results screen of FIG. 18, which is broadly analogous to the disease results screen of FIG. 13. In terms of the icons provided, most of these link to external databases 765 relevant to the target in question. For example, the second icon links to a listing of compounds known to be active against the target (based on the ligands entered for that target, see FIG. 9), while the sixth icon links to GeneBook. The first and third icons are respectively for accessing and editing information about that target (as per the screen of FIG. 9), while the fourth icon is used to initiate a search of information items in database 750.”

Claim 6
	Regarding claim 6, the combination of Hopkins and Hyde teaches all the limitations of claim 5. Hopkins further teaches 
The metadata including one or more information selected from the group consisting of a candidate name, a drug name, a molecular formula, a molecular structure diagram, a mechanism of action, a biomolecule implicated in the medical indication, a therapeutic target, a medical indication for the animal, a medical indication for a human, a form factor, a mode of administration, pharmacokinetics, toxicology, adverse effects, patent information, intellectual property ownership data, researchers, authors, contact information of owners or licensees, a clinical texting report, a phase of regulatory approval, a type or class of drug, genetic data associated with the drug, a summary of drug related data, a sentiment report, efficacy data, supporting publications, business funding, business expenditures, design of experiment, results of clinical testing, regulatory submissions, regulatory documentation, and drug vendors
Fig. 16 shows that an identified source can also have metadata retrieved along with it. Included in that metadata is at least information relating to: the source of the information, authors of the source, and compounds.
Hopkins also has the ability to store metadata related to adverse effects (see par. 

Claim 7
	Regarding claim 7, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
The processor being further configured to receive a drug candidate selection and display metadata associated with the drug candidate
Par. [0179], “The entry for each information item in FIG. 15 has three icons to the right. The third icon is used to access the full text of the information item in question, typically from a web-based publisher. Selecting the first icon brings up just the abstract and bibliographic details for the information item (with the relevant search terms highlighted). This situation is illustrated in FIG. 16 for one particular article concerning the possible use of ketotifen for the treatment of malaria, where the abstract is displayed overlaid upon the screen of FIG. 15.”
Fig. 15 shows the different supporting evidence after receiving a drug candidate selection
Par. [0177] describes the type of metadata that can be presented (in the form of the information linked to or indicated by icons) when performing a search based on a target.

Claim 9
	Regarding claim 9, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
Generating a first page ranking of sources and displaying the first page ranking
Par. [0059], “More broadly, a wide range of triaging, filtering, ranking, clustering and sorting methods may be employed with respect to investigations of the information items and/or the output listings from the queries. Such investigations may also employ text-mining, semantic algorithms, statistical pattern matching, network analysis, heuristic algorithms, neural network algorithms, and so on.”

Claim 10
	Regarding claim 10, the combination of Hopkins and Hyde teaches all the limitations of claim 1. However, Hopkins does not explicitly teach
Preparing a meta-analysis from metadata for the first source and metadata for the second source, and display a result of the meta analysis
Par. [0056], “The search results are generally presented as an ordered listing of the values of B for which the generated queries provided evidence in support of the candidate hypothesis. Usually, the listing is ordered according to the number of information items that support the candidate hypothesis, this being some indication of the amount of evidence to back up the relevant hypothesis. Results may also be ranked (and/or filtered) using semantic algorithms, which typically generate and rank correlations between terms.”
Par. [0057], “Another possibility is that the listing is ordered according to confidence in the candidate hypothesis. This reflects the fact that various information items may provide different amounts of support for a particular hypothesis. One way of assessing such confidence is to perform some form of semantic processing on the information items, rather than simply scanning for the presence of particular text strings.”
Information derived based on the analysis of the sources would be metadata. Rankings based on a confidence value or other such value showing the strength or weakness of a reference would be a metadata analysis.
Ranking the sources based on these confidence values would be performing the metadata analysis on multiple different sources.

Claim 11
	Regarding claim 11, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches 
The at least one source being selected from the group consisting of a patent source, a news source, a business information source, a clinical trial source, a regulatory source, a dictionary source, and a research publication source
Par. [0061], “The approach described herein therefore supports computer-assisted drug or indications discovery based on the systematic and comprehensive calculation of potential scientific hypotheses relevant to drug investigations, and in particular involving compounds, targets and diseases. Various data sources may be searched for evidence to support the generated hypotheses. The data sources may be provided by a single, combined or federated database of information (for example the MEDLINE collection of biomedical literature), by single entry additions, by feeds of non-database information, such as news-wires, by proprietary documents or results, (e.g. internal company reports) and so on. It will be appreciated that two or more such data sources can be combined as appropriate.”
See also par. [0062] and [0123]-[0125]

Claim 12
	Regarding claim 12, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches 
An index storing key words for sources in the first database, wherein querying the first database comprises locating the at least one key word in the index
Par. [0126], “System 700 further includes a content based retrieval engine 730 that accesses items in database 750. An index 740 is provided to facilitate such access (this index may be maintained as part of the retrieval engine 730 or as integral to the database 750 itself). In the current implementation, the retrieval engine comprises the Verity K2 Enterprise product available from Verity Inc of California, USA.”
Par. [0147], “The "Search Terms" box is used if searching external databases that require predefined search terms (e.g. certain keywords), rather than being able to search on any given word. For instance, literature relating to malaria might be indexed in a particular database using the abbreviated term "MALR", which would then be used for searching purposes.”

Claim 21
	Regarding claim 21, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins does not explicitly teach
The ranking of the at least one source being weighted based on therapeutic efficacy, regulatory approval status, successfulness of animal trials of a treatment, a number of total citations of a researcher authoring the source, the user’s past interactions with the system, or any combination thereof
Hyde teaches
The ranking of the at least one source being weighted based on therapeutic efficacy, regulatory approval status, successfulness of animal trials of a treatment, a number of total citations of a researcher authoring the source, the user’s past interactions with the system, or any combination thereof
Par. [0057]-[0211] provides a list of factors that can be used to calculate a score for a particular medication in a database. This list contains some, if not all, of the above identified factors.
Par. [0215], “As shown in FIG. 2A at 252, machine learning may be applied to determine weighting of score, e.g., when the attributes and subvariables of a given drug have been calculated and these attributes are then compared quantitatively to the attributes of drugs that historically have achieved success through value creation events. For example, when analyzing phase 2 diabetes drugs, all the drugs that have either been licensed, achieved clinical success, advanced phase, or received additional funding can be analyzed. Regression may be applied to the variables and attributes of these historical drugs to determine which ones have the highest influence on outcome. Based on these calculations, the Innovation Engine assigns the variables and attributes with the highest influence with more weight in calculating new Scores.”
This shows the different variables used to determine the score can be assigned different weightings based on their influence on the outcome. Therefore, a ranking based on a calculated score would be weighted based on the different variables used to generate the score.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to use the additional factors listed from par. [0057]-[0211] of Hyde because these factors can all be indicative of the quality and/or value of a “biopharmaceutical asset” because they either provide an indication of strong research and positive scientific trends or a financial value that can be attributed to the transactions associated with that particular asset (see Hyde, par. [0026], [0041], [0051], [0214]-[0215]).

Claim 22
	Regarding claim 22, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
The ranking being based further on gene-related information
Par. [0055], “Various filters may be applied to the axes and/or search results, in order to improve their usefulness. For example, if the second axis represents target, the values of B along the second axis might be filtered to exclude those targets for which no drug compound has been launched. This therefore concentrates investigations onto targets that are known to have some marketed drug available. Another possibility is that values along the target axis are filtered to exclude those targets having poor druggability.”
Par. [0056], “Results may also be ranked (and/or filtered) using semantic algorithms, which typically generate and rank correlations between terms.”
Par. [0062]-[0066] all describe how the search results are capable of being based on common targets for medicines, and targets are gene-related information, since targets can be either genetic sequences or proteins (par. [0062]). 

Claim 23
	Regarding claim 23, the combination of Hopkins and Hyde teaches all the limitations of claim 4. Hopkins further teaches
The ranking is weighted based on gene match information between the gene sequence of interest and the reference human gene sequence
Par. [0064], “Such analysis can therefore be regarded from one perspective as a form of virtual throughput screening, for example to identify medicaments for therapeutic purposes, or to identify targets that bind existing medicaments, drugs or biologically active compounds. Such screening can be used to systematically and comprehensively calculate all potential scientific hypotheses relevant to drug discovery and to search various data sources for evidence to support the generated hypotheses. The comprehensive nature of such screening is feasible since the total number of drug discovery hypotheses is limited by number of known genes found in the human genome (for example the .about.25000 protein expression genes in the human genome), although this is also expandable to include the genomes of known pathogenic organisms, such as viruses and bacteria, and the total number of recognised human diseases (for example those listed in disease dictionaries). Note however that even where such screening does lead to possible or suggested drugs or targets, in many circumstances there may still be a considerable amount of effort and ingenuity required in the laboratory in order to confirm and exploit the results of the virtual screening.”
Par. [0248], “The above techniques for investigating structural synonyms could also be implemented on the target axis, based typically on similarities in DNA sequences in genes, or amino acid sequences in proteins. Such a facility could be used for example to identify compounds that are known to be effective against targets that are structurally synonymous with the particular target under investigation (and so might also be effective against this target). Note that suitable facilities for identifying similarities in gene sequences already exist, such as the BLAST algorithm mentioned above.”
Par. [0008], “For example, the use of computationally intensive sequence similarity algorithms (such as BLAST) can search the entire human genome to identify relationships in sequences of amino acids between an unknown protein and various known proteins. Such similar or shared sequences of amino acids may indicate possible homologies, and therefore give clues as to the behaviour, structure or functionality of the unknown protein. In addition, it may be possible to estimate the likelihood of finding an effective drug against an unknown protein, again based on homology with other proteins having a common or similar amino acid sequence.”
This shows that using an algorithm that can determine the similarity between the proteins can be used to “estimate the likelihood of finding an effective drug against an unknown protein”, which implies that proteins with similar sequences would be considered more likely to be treated by the same drugs than proteins that are less similar. Therefore, the ranking of the results can be weighted based on similarity of the genomic sequences.

Claim 24
	Regarding claim 24, the combination of Hopkins and Hyde teaches all the limitations of claim 6. Hopkins further teaches 
The form factor comprising information relating to whether a drug is available as a tablet, capsule, injectable, eye drop, cream, ointment, or liquid
Par. [0218], “As previously discussed, FIG. 14 represents a filtered view of FIG. 13, in that FIG. 14 only includes compounds for which a marketed drug is available. There are many possible criteria for performing such filtering, including:”
Par. [0222], “(d) mode of available compound delivery (such as whether available in a form for oral administration)”
Par. [0225], “The various filtering criteria may also be used after the search, for ranking the results. For example, an article in a prestigious journal might be valued ahead of an article in a less prestigious journal when assessing relevance. Similarly, drug compounds available in pill form might be ranked above drug compounds that have to be taken intravenously.”

Claim 26
	Regarding claim 26, the combination of Hopkins and Hyde teaches all the limitations of claim 1. Hopkins further teaches
The processor being further configured to re-rank the at least one source in response to a criterion received in a user input
Par. [0224], “Note that the filtering may be applied at various stages of the analysis. Thus in some circumstances, the filtering may be applied, prior to the search, to the data of the relevant axis 716, utilising the relevant ancillary parameters. (This is the case for FIG. 14, which can be derived using the "phase" shown in FIG. 10). In other circumstances, the selection may be applied during search and retrieval of the information items themselves from database 750. (This might be appropriate for filtering by language, for example).”
Fig. 13-15 show how the search results are updated after the user inputting another filtering criteria. 
Par. [0225], “The various filtering criteria may also be used after the search, for ranking the results. For example, an article in a prestigious journal might be valued ahead of an article in a less prestigious journal when assessing relevance. Similarly, drug compounds available in pill form might be ranked above drug compounds that have to be taken intravenously.”
This shows that the filtering performed after the search can be used to re-rank the at least one source based on a received input.

Claim 28
	Regarding claim 28, the combination of Hopkins and Hyde teaches all the limitations of claim 5. However, Hopkins does not teach
The ranking being weighted by the metadata associated with the source
Hyde teaches
The ranking being weighted by the metadata associated with the source
Par. [0219], “he Innovation Engine may also include measuring the confidence in an association through triangulation of existing profiles, once the association is drawn. For example, if an investigator recorded from a publications author list has been previously associated with the disease, gene, and/or molecule found in that same publication, the publication receives a higher "confidence" or "quality" score. In some embodiments, associations of higher confidence receive elevated weighting when considering profile ranking.”
Among the types of information that can be considered metadata in claim 6 is pharmacokinetics and toxicology. Par. [0232], which discusses scientific factors that can be used to calculate the score used to rank the results, includes toxicology and pharmacokinetic data as some of the scientific factors that can be weighted and used to calculate the score.
Hyde also teaches weighting factors about the sources of the information, such as the reputation of the universities who have published the research or commercial entities that developed the drug (see Hyde, par. [0234]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to weight the ranking of the results based on metadata associated with the source, as taught by Hyde, because there are factors included in the metadata that can cause some information sources to be considered more trustworthy with regards to some topics (see Hyde, par. [0219], [0230]-[0235]).

Claim 29
	Regarding claim 29, the combination of Hopkins and Hyde teaches all the limitations of claim 1. However, Hopkins does not teach
The ranking being performed according to a trained model
Hyde teaches
The ranking being performed according to a trained model
Par. [0215], “As shown in FIG. 2A at 252, machine learning may be applied to determine weighting of score, e.g., when the attributes and subvariables of a given drug have been calculated and these attributes are then compared quantitatively to the attributes of drugs that historically have achieved success through value creation events. For example, when analyzing phase 2 diabetes drugs, all the drugs that have either been licensed, achieved clinical success, advanced phase, or received additional funding can be analyzed. Regression may be applied to the variables and attributes of these historical drugs to determine which ones have the highest influence on outcome. Based on these calculations, the Innovation Engine assigns the variables and attributes with the highest influence with more weight in calculating new Scores.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to have the ranking performed according to a trained model, as taught by Hyde, because the training of the model allows the system to recognize which factors have the greatest influence on the outcome and it can adjust the selection of variables and their weightings in calculating the scores used to perform the ranking (see Hyde, par. [0215]). 

Claim 30
	Regarding claim 30, the combination of Hopkins and Hyde teaches all the limitations of claim 1. However, Hopkins does not teach
The ranking being weighted by a number of search terms found in the patent
Hyde teaches
The ranking being weighted by a number of search terms found in the patent
Par. [0220], “To determine the relevant development information associated with a given molecule or disease mechanism in an automated fashion, in some embodiments, the Innovation Engine utilizes a list of keywords which draw further inference about the meaning of an imported piece of data. For example, if a publication contains gene X, molecule Y, and the word "inhibit", "inhibition" and/or "inhibitor," that publication is recorded as a publication that my describe inhibition of gene X by molecule Y. Similarly, it may be recorded that molecule Y may be an inhibitor of gene X. Confidence in these types of associations may be built in the same way that other associations are built. This information may be considered when ranking molecules.”
This shows that simply containing search terms such as gene X, molecule Y both might be enough to show an association between the gene and the molecule, but if there are additional search terms, such as “inhibits” or “inhibitor” these additional terms can provide added context that can be used by the system when performing its rankings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to weight the rankings by the number of search terms present in the publication, as taught by Hyde, because it allows the system to use additional context to determine how confident the system is that the source is relevant to the search query (see Hyde, par. [0220]).

Claim 31
	Regarding claim 31, the combination of Hopkins and Hyde teaches all the limitations of claim 1. However, Hopkins does not teach
The analyzing step comprising natural language processing of the human drug information
Hyde teaches
The analyzing step comprising natural language processing of the human drug information
Par. [0029], “One component of the Innovation system is the use of natural language and controlled vocabulary phrases used to identify key concepts in scientific, medical, clinical and business literature. In some embodiments, these phrases are grouped by key concepts to identify stage of development of pharmaceutical assets. This detection of experimental concepts and stages of development uses expert knowledge of drug development and life science research combined with text extraction and mapping. This approach is unique because the detection of key natural language concepts is designed to detect concepts specifically important to the value of a drug asset. This differs principally from typical natural language approaches which look for common terms and require no expert know-how in fields of life science and or biopharma.”
Par. [0030], “Using text-mining and natural language processing, Ingest Engine 130 mines and processes the text to add meta-data to incoming data streams (i.e. schemas) that apply a context and/or describe "what it's about." Ingest Engine 130 also ingest the instance of the schema transform (or parse) each document (with Entity Extraction) into fields. In some embodiments, this is done using XML workflows/connectors.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to use natural language processing to analyze the information, as taught by Hyde, because it allows the system to analyze the information based on the concepts identified as being present in the data, which provides for better results than systems that merely search for the presence of common terms in the information (see Hyde, par. [0029]-[0030]).

Claim 32
	Claim 32 is a system claim that recites an electronic system for discovering and ranking potential veterinary medicines comprising components that are the same or substantially similar to the components of claim 1 and configured to perform functions that are the same or substantially similar to the functions performed by the system of claim 1. Please refer to the rejection of claim 1.

Claims 33-36
	Claims 33-36 are system claims dependent from claim 32 that recite limitations that are the same or substantially similar to the limitations of claims 2-6 (claim 34 corresponds to limitations in both claims 3 and 4; claims 33, 35, and 36 correspond to claims 2, 5, and 6, respectively). Please refer to the rejections of claim 32 and 2-6.

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hopkins and Hyde, in further view of Marini (US PG Pub. 2012/0277180).

Claim 8
	Regarding claim 8, the combination of Hopkins and Hyde teaches all the limitations of claim 7. Hopkins further teaches
The animal data being dog data or cat data
Par. [0192], “The individual can be an animal, such as a mouse, rat, rabbit, cat, dog, horse, chicken, sheep, cow, monkey or other animal. In some embodiments, the individual is a human. The human can be of any age. The human can be a fetus, baby, child, adolescent, adult, or geriatric individual. The individual may be an adult over 50 years of age, over 60 years of age, or more. The individual may be of child-bearing age. The individual may be a female or male.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to analyze data for a dog or a cat, as taught by Marini, because, like when using the genomic data from humans, it is possible to analyze the genomic data of a dog or a cat to determine whether their genome contains any particular variants that would affect the efficacy of a medication to be administered (see Marini, par. [0190]-[0193]).

Claim 25
	Regarding claim 25, the combination of Hopkins and Hyde teaches all the limitations of claim 24. Hopkins further teaches
A form factor including information about the physical properties of the medication
Par. [0101], “The ancillary parameters associated with a disease might include clinical information such as therapeutic area, epidemiological data, such as number of sufferers, and so on. The ancillary parameters associated with a target might include genetic information, such as known polymorphisms, chemical information, such as crystallography data, and so on. The ancillary parameters associated with a compound or drug might include chemical information, such as formula, physical properties (molecular weight, melting point, etc), medical information, such as toxicological studies, business information such as current marketplace status (approved, in phase 2 trials, etc), as well as ownership of patent rights, and so on.”
However, Hopkins does not teach
The form factor further comprising information relating to whether the drug is available in regular, quick, or sustained release formulations
Marini teaches
A form factor further comprising information relating to whether the drug is available in regular, quick, or sustained release formulations
Par. [0238], “The formulation can be prepared as a sustained release form or a quick release form. The formulation can be prepared as a unit dosage. In some embodiments, the formulation is orally ingestible. The formulation can be in a powder form, or can be in the form of a granule, tablet or capsule. The formulation can also be in liquid form.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hopkins and Hyde the ability to use medication with form factors that include regular, quick, or sustained release formulations, as taught by Marini, because formulations that affect the release can different effect on the dosage amount and frequency, and selecting the proper controlled release formulation can enable an individual taking the medicine to optimize the concentration of the medication in their body (see Marini, par. [0248]-[0254]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686